UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) XQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended March 26, 2016 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-14616 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) New Jersey 22-1935537 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) Telephone (856) 665-9533 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. XYes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). XYes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer(X) Accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company ( ) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No As April 20, 2016 there were 18,619,079 shares of the Registrant’s Common Stock outstanding. 1 EXPLANATORY NOTE The Company inadvertently filed its March 26, 2016 10-Q on April 25, 2016 prior to the interim financial statements being reviewed by its independent registered public accounting firm. This amendment is being filed now that the interim review is complete. Except for changes made to Item 4. Controls and Procedures and the filing of the independent registered public accounting firm’s review report and Exhibit 15, the information contained in the filing on April 25, 2016 has not been changed or updated by this filing. INDEX Page Number Part I. Financial Information Item l. Consolidated Financial Statements Report of Independent Registered Public Accounting Firm 3 Consolidated Balance Sheets – March 26, 2016 (unaudited) and September 26, 2015 4 Consolidated Statements of Earnings (unaudited) -Three and Six Months Ended March 26, 2016 and March 28, 2015 5 Consolidated Statements of Comprehensive Income (unaudited) – Three and Six Months Ended March 26, 2016 and March 28, 2015 6 Consolidated Statements of Cash Flows (unaudited) – Six Months Ended March 26, 2016 and March 28, 2015 7 Notes to the Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 Part II. Other Information Item 6. Exhibits 28 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders J&J Snack Foods Corp. and Subsidiaries We have reviewed the accompanying consolidated balance sheet of J&J Snack Foods, Corp. and subsidiaries (the “Company”), and the related consolidated statements of income, comprehensive income, changes in shareholders’ equity, and cash flows, as of March 26, 2016 and for the three-month and six-month periods ended March 26, 2016 and March 28, 2015. These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the consolidated interim financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of the Company as of September 26, 2015, and the related consolidated statements of income, comprehensive income, changes in shareholders’ equity, and cash flows for the year then ended (not presented herein); and we expressed an unqualified opinion on those consolidated financial statements in our report dated November 23, 2015. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of September 26, 2015, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ GRANT THORNTON LLP Philadelphia, PA April 28, 2016 3 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) March 26, September 26, (unaudited) Assets Current assets Cash and cash equivalents $ 89,337 $ 133,689 Accounts receivable, net 102,943 102,649 Inventories 100,649 82,657 Prepaid expenses and other 7,602 6,557 Deferred income taxes 3,297 3,266 Total current assets 303,828 328,818 Property, plant and equipment, at cost Land 2,496 2,496 Buildings 26,741 26,741 Plant machinery and equipment 220,979 210,728 Marketing equipment 270,966 266,047 Transportation equipment 7,473 6,866 Office equipment 21,208 20,586 Improvements 34,322 28,725 Construction in progress 6,099 9,486 Total Property, plant and equipment, at cost 590,284 571,675 Less accumulated depreciation and amortization 411,565 399,621 Property, plant and equipment, net 178,719 172,054 Other assets Goodwill 86,442 86,442 Other intangible assets, net 43,162 45,819 Marketable securities held to maturity 96,649 66,660 Marketable securities available for sale 33,586 39,638 Other 2,721 3,504 Total other assets 262,560 242,063 Total Assets $ 745,107 $ 742,935 Liabilities and Stockholder's Equity Current Liabilities Current obligations under capital leases $ 360 $ 273 Accounts payable 58,928 59,206 Accrued insurance liability 11,461 10,231 Accrued income taxes - - Accrued liabilities 6,043 5,365 Accrued compensation expense 11,677 15,318 Dividends payable 7,260 6,723 Total current liabilities 95,729 97,116 Long-term obligations under capital leases 1,418 1,196 Deferred income taxes 43,672 43,789 Other long-term liabilities 848 915 Stockholders' Equity Preferred stock, $1 par value; authorized 10,000,000 shares; none issued - - Common stock, no par value; authorized, 50,000,000 shares; issued and outstanding 18,617,000 and 18,676,000 respectively 22,934 31,653 Accumulated other comprehensive loss ) ) Retained Earnings 593,185 579,163 Total stockholders' equity 603,440 599,919 Total Liabilities and Stockholder's Equity $ 745,107 $ 742,935 The accompanying notes are an integral part of these statements. 4 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Six months ended March 26, March 28, March 26, March 28, Net Sales $ 229,710 $ 225,008 $ 452,560 $ 437,760 Cost of goods sold(1) 160,961 158,058 319,976 309,709 Gross Profit 68,749 66,950 132,584 128,051 Operating expenses Marketing (2) 20,364 19,986 39,993 39,473 Distribution (3) 17,522 17,633 35,778 35,154 Administrative (4) 7,637 7,462 15,327 14,987 Other general expense ) 64 ) 22 Total Operating Expenses 45,470 45,145 90,945 89,636 Operating Income 23,279 21,805 41,639 38,415 Other income (expense) Investment income 977 1,278 2,137 2,632 Interest expense & other ) Earnings before income taxes 24,225 23,053 43,713 40,993 Income taxes 8,637 8,416 15,147 15,100 NET EARNINGS $ 15,588 $ 14,637 $ 28,566 $ 25,893 Earnings per diluted share $ 0.83 $ 0.78 $ 1.52 $ 1.38 Weighted average number of diluted shares 18,752 18,821 18,796 18,811 Earnings per basic share $ 0.84 $ 0.78 $ 1.53 $ 1.39 Weighted average number of basic shares 18,637 18,689 18,662 18,679 Includes share-based compensation expense of $138 and $271 for the three months and six months ended March 26, 2016, respectively and $108 and $220 for the three months and six months ended March 28, 2015. Includes share-based compensation expense of $208 and $409 for the three months and six months ended March 26,2016, respectively and $158 and $330 for the three months and six months ended March 28 2015. Includes share-based compensation expense of $11 and $22 for the three months and six months ended March 26, 2016, respectively and $10 and $21 for the three months and six months ended March 28, 2015. Includes share-based compensation expense of $180 and $353 for the three months and six months ended March 26, 2016, respectively and $209 and $438 for the three months and six months ended March 28, 2015. The accompanying notes are an integral part of these statements. 5 J&J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) Three months ended Six months ended March 26, March 28, March 26, March 28, Net Earnings $ 15,588 $ 14,637 $ 28,566 $ 25,893 Foreign currency translation adjustments ) Unrealized holding gain(loss)on marketable securities ) 533 ) ) Total Other Comprehensive Income, net of tax ) Comprehensive Income $ 15,268 $ 14,256 $ 26,784 $ 21,635 The accompanying notes are an integral part of these statements. 6 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Six Months Ended March 26, March 28, Operating activities: Net earnings $ 28,566 $ 25,893 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation of fixed assets 16,761 15,987 Amortization of intangibles and deferred costs 2,909 2,869 Share-based compensation 1,055 1,009 Deferred income taxes ) 14 Loss on sale of marketable securities 406 509 Other 289 ) Changes in assets and liabilities net of effects from purchase of companies (Increase)decrease in accounts receivable ) 3,885 Increase in inventories ) ) Increase in prepaid expenses ) ) Decrease in accounts payable and accrued liabilities ) ) Net cash provided by operating activities 28,301 28,518 Investing activities: Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from redemption and sales of marketable securities 5,384 13,601 Proceeds from disposal of property and equipment 835 862 Other 582 ) Net cash used in investing activities ) ) Financing activities: Payments to repurchase common stock ) ) Proceeds from issuance of stock 1,984 2,070 Payments on capitalized lease obligations ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 133,689 91,760 Cash and cash equivalents at end of period $ 89,337 $ 88,615 The accompanying notes are an integral part of these statements. 7 J & J SNACK FOODS CORP. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note1 The accompanying unaudited Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form10-Q and Rule10-01 of RegulationS-X. They do not include all information and notes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material change in the information disclosed in the Notes to Consolidated Financial Statements included in the Company’s Annual Report on Form10-K for the year endedSeptember 26, 2015 . In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position and the results of operations and cash flows. Certain prior year amounts have been reclassified to conform to the current period presentation. These reclassifications had no effect on reported net earnings. The results of operations for the three months ended March 26, 2016 and March 28, 2015 are not necessarily indicative of results for the full year. Sales of our frozen beverages and frozen juice bars and ices are generally higher in the third and fourth quarters due to warmer weather. While we believe that the disclosures presented are adequate to make the information not misleading, it is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 26, 2015. Note 2 We recognize revenue from our products when the products are shipped to our customers. Repair and maintenance equipment service revenue is recorded when it is performed provided the customer terms are that the customer is to be charged on a time and material basis or on a straight-line basis over the term of the contract when the customer has signed a service contract. Revenue is recognized only where persuasive evidence of an arrangement exists, our price is fixed or estimable and collectability is reasonably assured. We record offsets to revenue for allowances, end-user pricing adjustments, trade spending, coupon redemption costs and returned product. Customers generally do not have the right to return product unless it is damaged or defective. We provide an allowance for doubtful receivables after taking into consideration historical experience and other factors. The allowance for doubtful receivables was $535,000 and $304,000 at March 26, 2016 and September 26, 2015, respectively. 8 Note 3 Depreciation of equipment and buildings is provided for by the straight-line method over the assets’ estimated useful lives. Amortization of improvements is provided for by the straight-line method over the term of the lease or the assets’ estimated useful lives, whichever is shorter. Licenses and rights, customer relationships and non-compete agreements arising from acquisitions are amortized by the straight-line method over periods ranging from 3 to 20 years. Depreciation expense was $8,591,000 and $8,006,000 for the three months ended March 26, 2016 and March 28, 2015, respectively, and for the six months ended March 26, 2016 and March 28, 2015 was $16,761,000 and $15,987,000, respectively. Note 4 Basic earnings per common share (EPS) excludes dilution and is computed by dividing income available to common shareholders by the weighted average common shares outstanding during the period. Diluted EPS takes into consideration the potential dilution that could occur if securities (stock options) or other contracts to issue common stock were exercised and converted into common stock. Our calculation of EPS is as follows: Three Months Ended March 26, 2016 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 180,670 anti-dilutive shares have been excluded in the computation of EPS for the three months ended March 26, 2016. 9 Six Months Ended March26, 2016 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 180,670 anti-dilutive shares have been excluded in the computation of EPS for the six months ended March 26, 2016. Three Months Ended March 28,2015 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - - Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ Six Months Ended March 28, 2015 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 10 Note 5 At March 26, 2016, the Company has three stock-based employee compensation plans. Share-based compensation expense (benefit) was recognized as follows: Three months ended Six months ended March 26, March 28, March 26, March 28, (in thousands, except per share amounts) Stock Options $ 193 $ 264 $ ) $ 548 Stock purchase plan $ 60 $ 50 152 197 Restricted stock issued to an employee $ 1 $ 2 2 3 Total share-based compensation $ 254 $ 316 $ 98 $ 748 The above compensation is net of tax benefits $ 283 $ 169 $ 957 $ 261 Income tax benefit related to share-based compensation for the three months ended December 26, 2015 has been revised to $674,000 from $175,000 as a result of our early adoption this quarter of Accounting Standards Update NO. 2016-09, Improvements to Employee Share-Based Payment Accounting. Under this new standard, the $499,000 increase of first quarter income tax benefit was recognized via a reduction of amounts previously recorded as additional paid in capital upon exercise of stock options. In the current fiscal quarter, we have realized a tax benefit of $89,000 upon similar exercises of stock options. The Company anticipates that share-based compensation for 2016 will not exceed $800,000 net of tax benefits. The fair value of each option grant is estimated on the date of grant using the Black-Scholes options-pricing model with the following weighted average assumptions used for grants in fiscal 2016 first six months: expected volatility of 15.9%; risk-free interest rate of 1.2%; dividend rate of 1.4% and expected lives of 5 years. During the 2016 six month period, the Company granted 159,170 stock options. The weighted-average grant date fair value of these options was $13.94. During the 2015 six month period, the Company granted 148,840 stock options. The weighted-average grant date fair value of these options was $15.23. Expected volatility is based on the historical volatility of the price of our common shares over the past 49 months for 5 year options and 10 years for 10 year options. We use historical information to estimate expected life and forfeitures within the valuation model. The expected term of awards represents the period of time that options granted are expected to be outstanding. The risk-free rate for periods within the expected life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Compensation cost is recognized using a straight-line method over the vesting or service period and is net of estimated forfeitures. 11 Note 6 We account for our income taxes under the liability method. Under the liability method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax bases of assets and liabilities as measured by the enacted tax rates that will be in effect when these differences reverse. Deferred tax expense is the result of changes in deferred tax assets and liabilities. Additionally, we recognize a liability for income taxes and associated penalties and interest for tax positions taken or expected to be taken in a tax return which are more likely than not to be overturned by taxing authorities (“uncertain tax positions”).
